Filed 11/14/22 P. v. Venegas CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B317662
                                                           (Super. Ct. No. BA441768)
     Plaintiff and Respondent,                                (Los Angeles County)

v.

CARLOS ANTONIO
VENEGAS,

     Defendant and Appellant.



      Carlos Antonio Venegas appeals from an order denying a
recommendation by the Secretary of the California Department of
Corrections and Rehabilitation (CDCR) to recall his 2016
sentence and resentence him pursuant to Penal Code section
1170, former subdivision (d)(1).1 The People concede that the
order “should be reversed and the matter should be remanded for
a new hearing under section 1172.1” We accept the concession
and reverse.

         1   All statutory references are to the Penal Code.
                         Appellant’s Sentence
       In January 2016 appellant pleaded guilty to second degree
robbery. (§§ 211, 212.5, subd. (c).) He admitted one prior serious
felony conviction within the meaning of section 667, subdivision
(a)(1), and two prior strikes within the meaning of California’s
“Three Strikes” law. (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-
(d).) The court dismissed one of the strikes. It sentenced
appellant to prison for three years for second degree robbery,
doubled to six years because of the prior strike, plus five years for
the prior serious felony conviction. Appellant’s aggregate
sentence was 11 years.
             CDCR Secretary’s Recommendation Letter
       The CDCR Secretary’s recommendation letter concerned
the trial court’s imposition of the five-year enhancement
pursuant to section 667, subdivision (a)(1). The Secretary stated:
“Courts were previously barred from striking prior serious felony
convictions for purposes of enhancement . . . . However, effective
January 1, 2019, courts are now authorized to exercise their
discretion to strike prior serious felony convictions for purposes of
enhancement . . . , or to strike the punishment for the
enhancement . . . , pursuant to PC section 1385. [¶] In Iight of
the court’s newfound authority to not impose a consecutive
enhancement pursuant to PC section 667, subdivision (a)(1) . . . ,
and after personally reviewing [appellant’s] commitment offense
and in-prison conduct, I recommend that [appellant’s] sentence
be recalled and that he be resentenced in accordance with PC
section 1170, subdivision (d)(1).”
       The Secretary’s recommendation letter was filed in the
superior court in September 2021. At that time section 1170,
former subdivision (d)(1) provided that, after a defendant has




                                  2
been sentenced to prison, “the court may . . . at any time upon the
recommendation of the secretary [of CDCR] . . . recall the
sentence and commitment previously ordered and resentence the
defendant in the same manner as if he or she had not previously
been sentenced, provided the new sentence, if any, is no greater
than the initial sentence.” “The CDCR recommendation
furnishe[d] the court with jurisdiction it would not otherwise
have to recall and resentence and is ‘an invitation to the court to
exercise its equitable jurisdiction.’” (People v. McMurray (2022)
76 Cal.App.5th 1035, 1040 (McMurray).)
            Trial Court’s Refusal to Recall the Sentence
      In refusing to recall appellant’s sentence, the trial court
reasoned: “Given [appellant’s] criminal history and the benefit
that he did receive from the court’s indicated [sentence agreeing
to dismiss one of the two prior strikes] and the random nature of
the assault and robbery in the underlying case, I do not find that
it would be appropriate . . . to strike the 667(a) allegation or to
reduce [appellant’s] sentence in any other way.”
      Amendment of Section 1170, Former Subdivision (d)(1)
                and Addition of New Section 1172.1
       “Assembly Bill No. 1540 (2021-2022 Reg. Sess.) (Stats.
2021, ch. 719, §§ 1-7) (Assembly Bill 1540) came into effect on
January 1, 2022, and moved the recall and resentencing
provisions of former section 1170(d)(1) to new section 1170.03.”
(McMurray, supra, 76 Cal.App.5th at p. 1038.) Effective June 30,
2022, section 1170.03 was renumbered as section 1172.1 with no
change in text. (Stats. 2022, ch. 58, § 10.)
      “Assembly Bill 1540 . . . clarifies the required procedures
including that, when recalling and resentencing, the court




                                 3
‘shall . . . apply any changes in law that reduce sentences or
provide for judicial discretion.’ (§ 117[2.1], subd. (a)(2).) Where,
as here, the CDCR recommends recall and resentencing, . . . there
is now a presumption in favor of recall and resentencing of the
defendant, ‘which may only be overcome if a court finds the
defendant is an unreasonable risk of danger to public safety [as
defined in subdivision (c) of section 1170.18].’ (§ 117[2.1], subd.
(b)(2).)” (McMurray, supra, 76 Cal.App.5th at p. 1040.)
        Section 1172.1, subdivision (a)(4) provides in part: “In
recalling and resentencing pursuant to this provision, the court
may consider postconviction factors, including, but not limited to,
the disciplinary record and record of rehabilitation of the
defendant while incarcerated, evidence that reflects whether age,
time served, and diminished physical condition, if any, have
reduced the defendant’s risk for future violence, and evidence
that reflects that circumstances have changed since the original
sentencing so that continued incarceration is no longer in the
interest of justice.”
                          People’s Concession
        Appellant maintains that pursuant to In re Estrada (1965)
63 Cal.2d 740, section 1172.1 applies retroactively to his case.
The People do not mention Estrada in their brief. In conceding
that the matter should be remanded for a new hearing under
section 1172.1, the People reason: “[C]onsiderations of judicial
efficiency counsel in favor of applying the section 1172.1
procedures in this case. For example, if this Court were to
determine there was error requiring remand under former
section 1170, subdivision (d)(1), or if the CDCR simply reinitiated
its recall recommendation under the new law, then section 1172.1
would apply. Because it is likely that the CDCR’s




                                 4
recommendation will eventually be considered under section
1172.1, there is little point in declining to apply it now or
litigating claims of error under former section 1170, subdivision
(d)(1).”
       The People note: “Of course, the recall-and-resentencing
decision remains an equitable and discretionary one. The trial
court will not be obligated to recall appellant’s sentence even
under the new statute, and it may consider evidence of
appellant’s dangerousness in weighing the public safety issue. It
will, however, be required to apply the new presumption in favor
of recall and hold a hearing where the parties may make a record.
(§ 1172.1, subds. (a)(8), (b)(2).)”
                               Conclusion
       “Under the circumstances, the appropriate remedy is to
reverse and remand the matter, so that the trial court can
consider the CDCR's recommendation to recall and resentence
defendant under the new and clarified procedure and guidelines
of section 117[2.1].” (McMurray, supra, 76 Cal.App.5th at p.
1041.) We express no opinion whether appellant’s sentence
should be recalled or, if it is recalled, whether he should be
resentenced.
                               Disposition
       The order denying the CDCR Secretary’s recommendation
to recall appellant’s 2016 sentence and to resentence him is
reversed. The matter is remanded to the trial court for
reconsideration of the recommendation in light of new section
1172.1.




                                5
     NOT TO BE PUBLISHED.




                                 YEGAN, J.
We concur:



             GILBERT, P.J.



             BALTODANO, J.




                             6
                     Ray G. Jurado, Judge

             Superior Court County of Los Angeles

                ______________________________


      Law Office of Brad Poore and Brad J. Poore, under
appointment by the Court of Appeal, for Defendant and
Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, David E. Madeo, Acting Supervising
Deputy Attorney General, William H. Shin, Deputy Attorney
General, for Plaintiff and Respondent.